NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted April 2, 2020*
                                  Decided April 6, 2020

                                          Before

                              DIANE P. WOOD, Chief Judge

                              JOEL M. FLAUM, Circuit Judge

                              AMY C. BARRETT, Circuit Judge

No. 19-3040

IRMA ROSAS,                                        Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Northern District
                                                   of Illinois, Eastern Division.

          v.                                       No. 1:19-cv-00005

R.K. KENZIE CORP., et al.,                         John Robert Blakey,
      Defendants-Appellees.                        Judge.


                                        ORDER

       Irma Rosas brought a lawsuit against four of her previous employers, all
restaurants, which, she alleged, discriminated against her based on her race, age, and
disability (carpal tunnel syndrome), in violation of Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e-2, the Age Discrimination in Employment Act, 29 U.S.C. § 623,
and the Americans with Disabilities Act, 42 U.S.C. § 12112. The district court repeatedly


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-3040                                                                       Page 2

warned her that she could not join unrelated claims against different defendants, and
then dismissed the suit after she continued to disregard those instructions. Because the
district court did not abuse its discretion in dismissing the suit, we affirm.
       At different points during a nine-month period, Rosas worked for Red Lobster,
Olive Garden, and two different McDonald’s stores. She sued all four restaurants for
employment discrimination, alleging that their failures to accommodate her carpal
tunnel collectively worsened her condition, and that their race and age discrimination
caused mental distress. During the proceedings, the district court advised Rosas several
times that she could not bring distinct claims against different defendants in the same
lawsuit; twice, the court allowed her to amend her complaint. After striking a third
amended complaint that Rosas filed without leave, the court encouraged her to look for
counsel to help cure the joinder issue. When Rosas could not find an attorney to take
her case, the court ordered her to make an appointment with the Hibbler Help Desk, the
court’s pro se assistance program.
       After Rosas amended her complaint a fourth time without addressing the joinder
problem, the defendants moved to strike or dismiss the complaint. In a hearing that
followed, Rosas admitted that she had not followed the court’s order to visit the pro se
help desk. The court again warned her that further attempts to join unrelated claims in
the same suit would result in dismissal: “You need to find an attorney to help you
respond to these motions and correct the problems I’ve identified for you. If you do not,
your case will be over.” The court then urged her to “go to the Help Desk” and “either
correct the problem or … litigate the motion to strike.”
       Rosas responded by filing a fifth amended complaint that mirrored her earlier
submissions, which prompted the court sua sponte to dismiss the case with prejudice.
Reprimanding Rosas for her “stubborn determination to pursue improperly joined
claims,” the court found her conduct willful. Because she refused to seek counsel, the
court concluded that allowing her another opportunity to amend would be “pointless.”
        On appeal, Rosas argues that she properly joined her claims because each
instance of discrimination contributed to the same harm. In support, she cites Diehl
v. H.J. Heinz Co., 901 F.2d 73, 73–74 (7th Cir. 1990), which recognizes that joint
tortfeasors (who each aggravate the same physical injury albeit at different times and in
different locations) may be sued in the same complaint “despite the lack of concert
between them.” But Diehl was a tort case in which both defendants contributed to the
same injury. By contrast, Rosa’s discrimination claims arose from distinct adverse
employment actions by separate employers. Unrelated claims against different
No. 19-3040                                                                         Page 3

defendants belong in different lawsuits. See FED. R. CIV. P. 20; George v. Smith, 507 F.3d
605, 607 (7th Cir. 2007).
       Rosas also argues that the district court, acting sua sponte, should have severed
her claims or dismissed the complaint without prejudice. True, misjoinder alone is not
grounds for dismissal, FED. R. CIV. P. 21; UWM Student Ass’n. v. Lovell, 888 F.3d 854, 864
(7th Cir. 2018), but the district court dismissed her case based on her repeated failure to
cure her complaint’s deficiencies. Judge Blakey warned Rosas, over and over, that she
courted dismissal of her case if she did not respond to the joinder problem. Even pro se
litigants must follow procedural rules. Cady v. Sheahan, 467 F.3d 1057, 1061 (7th Cir.
2006). Given Rosas’s willful noncompliance with its instructions, the court acted well
within its discretion to dismiss her case with prejudice. See FED. R. CIV. P. 41(b); Salata
v. Weyerhaeuser Co., 757 F.3d 695, 699–700 (7th Cir. 2014).
       We have considered Rosas’s remaining arguments, and none has merit.
                                                                               AFFIRMED